

116 S1363 RS: AI in Government Act of 2019
U.S. Senate
2019-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 456116th CONGRESS 2d SessionS. 1363[Report No. 116–225]IN THE SENATE OF THE UNITED STATESMay 8, 2019Mr. Schatz (for himself, Mr. Gardner, Mr. Portman, Ms. Harris, and Mr. Peters) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsJune 1, 2020Reported by Mr. Johnson, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo authorize an AI Center of Excellence within the General Services Administration, and for other
 purposes.1.Short titleThis Act may be cited as the AI in Government Act of 2019.2.DefinitionsIn this Act—(1)the term Administration means the General Services Administration;(2)the term Administrator means the Administrator of General Services;(3)the term agency has the meaning given the term in section 3502 of title 44, United States Code;(4)the term AI CoE means the AI Center of Excellence described in section 3;(5)the term artificial intelligence means any method implemented on a computer, including any method that is drawn from machine learning, data science, or statistics, to enable the computer to carry out a task or behavior that would require intelligence if performed by a human;(6)the term Board means the advisory board established under section 5(a);(7)the term Director means the Director of the Office of Management and Budget;(8)the term institution of higher education has the meaning given the term in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002); and(9)the term nonprofit organization means an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of that Code.3.AI Center of Excellence(a)In generalThere is established within the Administration an office to be known as the AI Center of Excellence, which shall—(1)advise and promote the efforts of the Federal Government in developing innovative uses of artificial intelligence by the Federal Government to the benefit of the public; and(2)improve cohesion and competency in the use of artificial intelligence.(b)DutiesThe duties of the AI CoE shall include—(1)regularly convening individuals from agencies, industry, Federal laboratories, nonprofit organizations, institutions of higher education, and other entities to discuss recent developments in artificial intelligence, including the dissemination of information regarding programs, pilots, and other initiatives at agencies, as well as recent trends and relevant information on artificial intelligence;(2)advising Federal Government acquisition and use of artificial intelligence through technical insight and expertise, as needed;(3)assisting agencies in applying the management and use of data in applications of artificial intelligence;(4)identifying and disseminating information regarding educational and workforce development opportunities for agency employees relative to artificial intelligence topics, and leading those opportunities, as needed;(5)studying economic, policy, legal, and ethical challenges and implications related to the use of artificial intelligence by the Federal Government, including how the privacy, civil liberties, and civil rights of individuals are or will be affected by the use of artificial intelligence by the Federal Government;(6)encouraging and assisting joint initiatives with State or local governments, regional organizations, private businesses, institutions of higher education, nonprofit organizations, and Federal laboratories to advance the innovative use of artificial intelligence in government; and(7)assisting relevant agencies in developing and maintaining plans for the governance of agency artificial intelligence systems.(c)Staff(1)In generalThe Administrator shall provide necessary staff, resources, and administrative support for the AI CoE.(2)Temporary or term appointmentsThe Administrator may hire temporary or term employees in accordance with part 316 of title 5, Code of Federal Regulations, or any successor regulation, to serve as AI CoE employees.(3)FellowsThe Administrator may, to the maximum extent practicable, appoint fellows to participate in the AI CoE from nonprofit organizations, think tanks, institutions of higher education, and industry.(4)DetailsWhen appropriate, and to the maximum extent practicable, the Administrator may detail AI CoE employees to agencies on a reimbursable or non-reimbursable basis in accordance with section 3341 of title 5, United States Code.(d)Report to CongressThe Administrator shall submit to Congress an annual report on the AI CoE, which shall include, for the preceding year—(1)a summary of the activity of the AI CoE, including a description of specific projects worked on in partnership with agencies;(2)recommendations on ways in which agencies can better support the development and deployment of artificial intelligence, including initiatives designed to promote knowledge of those technologies among the Federal workforce; and(3)an identification of joint initiatives encouraged or assisted under subsection (b)(6).(e)Transfer of functionsAll functions of the Emerging Citizen Technology Office of the Administration, including the personnel, assets, and obligations of the Emerging Citizen Technology Office, as in existence before the date of enactment of this Act, shall be transferred to the AI CoE.(f)Deeming of nameAny reference in law, regulation, document, paper, or other record of the United States to the Emerging Citizen Technology Office of the Administration shall be deemed a reference to the AI CoE.4.Agency governance plans for artificial intelligence systems(a)GuidanceIn order to develop a clear and comprehensive understanding of how artificial intelligence can be used to deliver benefits to citizens of the United States while mitigating risks, the Director, in coordination with the Administrator, the head of any relevant agency as determined by the Director, and key stakeholders, shall issue a memorandum to the head of each agency that shall—(1)inform the development of artificial intelligence governance approaches by those agencies regarding technologies and applications that—(A)are empowered or enabled by the use of artificial intelligence within that agency; and(B)advance the innovative use of artificial intelligence for the benefit of the public while upholding civil liberties, privacy, and civil rights;(2)consider ways to reduce barriers to the use of artificial intelligence in order to promote innovative application of those technologies for the benefit of the public, while protecting civil liberties, privacy, and civil rights;(3)establish best practices for identifying, assessing, and mitigating any bias on the basis of any classification protected under Federal nondiscrimination laws or other negative unintended consequence stemming from the use of artificial intelligence systems; and(4)provide a template of the required contents of the agency Governance Plans described in subsection (b).(b)Agency governance plansNot later than 180 days after the date on which the memorandum is issued under subsection (a), the head of each agency shall—(1)review the applications of artificial intelligence at the agency;(2)identify and prioritize applications of artificial intelligence that would significantly benefit the public while upholding civil liberties, privacy, and civil rights; and(3)submit to the Director and the Administrator a Governance Plan to achieve consistency with the memorandum.(c)Public availabilityEach agency described in subsection (b) shall—(1)not later than 1 year after the date on which the head of the agency submits the Governance Plan of the agency under subsection (b), and each year thereafter, update the Governance Plan pursuant to any change in the factors described in (a)(1);(2)solicit public feedback during the development of the Governance Plan in the form of public hearings and online submission of comments; and(3)make available each Governance Plan centrally available in a machine-readable format at a publicly available online portal on the website of the agency.(d)Central online governance plans portal(1)In generalThe Administrator shall maintain a single public interface online to compile published agency Governance Plans in accordance with subsection (c).(2)Submission of linksThe Administrator and the Director shall ensure that agencies can submit links, with appropriate descriptive metadata, to the public Governance Plans for publication and public availability on the interface described in paragraph (1).5.Advisory board(a)In generalThe Administrator shall establish an advisory board to advise the Administrator on issues that are relevant to the mission and duties of the AI CoE and to inform the priorities and projects worked on by the AI CoE.(b)Composition(1)ChairThe Director shall serve as Chair of the Board.(2)Other membersThe Board shall be composed of the following members:(A)One designee from each of the following:(i)The Office of Science and Technology Policy.(ii)The Department of Commerce.(B)Six designees from agencies not listed in subparagraph (A), who shall be designated by the Chair of the Board once every 12 months.(C)Eight members designated by the Chair of the Board once every 6 months, of whom—(i)four shall be representatives of relevant industries;(ii)two shall be representatives of institutions of higher education; and(iii)two shall be representatives of public interest groups representing civil liberties, privacy, and civil rights issues.(3)QualificationsEach member of the Board designated under subparagraph (B) or (C) of paragraph (2) shall have demonstrated experience and expertise in the field of artificial intelligence.(c)MeetingsThe Board shall meet not less frequently than once every 12 months.(d)Annual listEach year, the Board shall publish on a publicly available website a list of areas of improvement within the Federal Government that would benefit from additional technical or technical policy expertise.(e)CompensationMembers of the Board shall serve on the Board without compensation, except that members of the Board may be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Board.(f)DurationSection 14 of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Board.6.Update of occupational series for artificial intelligenceNot later than 180 days after the date of enactment of this Act, and in accordance with chapter 51 of title 5, United States Code, the Director of the Office of Personnel Management shall—(1)identify key skills and competencies needed for positions related to artificial intelligence; and(2)establish an occupational series, or update and improve an existing occupational job series, to include positions the primary duties of which relate to artificial intelligence.7.SunsetSections 3 and 5 of this Act shall cease to be effective on the date that is 5 years after the date of enactment of this Act.1.Short titleThis Act may be cited as the AI in Government Act of 2019.2.DefinitionsIn this Act—(1)the term Administrator means the Administrator of General Services;(2)the term agency has the meaning given the term in section 3502 of title 44, United States Code;(3)the term AI CoE means the AI Center of Excellence described in section 3;(4)the term artificial intelligence has the meaning given the term in section 238(g) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (10 U.S.C. 2358 note);(5)the term Director means the Director of the Office of Management and Budget;(6)the term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001); and(7)the term nonprofit organization means an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of that Code.3.AI Center of Excellence(a)In generalThere is created within the General Services Administration an office to be known as the AI Center of Excellence, which shall—(1)promote the efforts of the Federal Government in developing innovative uses of and acquiring artificial intelligence technologies by the Federal Government;(2)improve cohesion and competency in the adoption and use of artificial intelligence within the Federal Government; and(3)carry out paragraphs (1) and (2) for the purposes of benefitting the public and enhancing the productivity and efficiency of Federal Government operations.(b)DutiesThe duties of the AI CoE shall include—(1)regularly convening individuals from agencies, industry, Federal laboratories, nonprofit organizations, institutions of higher education, and other entities to discuss recent developments in artificial intelligence, including the dissemination of information regarding programs, pilots, and other initiatives at agencies, as well as recent trends and relevant information on the understanding, adoption, and use of artificial intelligence;(2)collecting, aggregating, and publishing on a publicly available website information regarding programs, pilots, and other initiatives led by other agencies and any other information determined appropriate by the Administrator;(3)advising the Administrator, the Director, and agencies on the acquisition and use of artificial intelligence through technical insight and expertise, as needed; (4)assisting agencies in the procurement and technical application of artificial intelligence and applying Federal policies regarding the management and use of data in applications of artificial intelligence; (5)consulting with agencies, including the Department of Defense, the Department of Commerce, the Department of Energy, the Department of Homeland Security, the Office of Management and Budget, and the National Science Foundation, that operate programs, create standards and guidelines, or otherwise fund internal projects or coordinate between the public and private sectors relating to artificial intelligence; (6)advising the Director on developing policy related to the use of artificial intelligence by agencies; and(7)advising the Director of the Office of Science and Technology Policy on developing policy related to research and national investment in artificial intelligence. (c)Staff(1)In generalThe Administrator shall provide necessary staff, resources, and administrative support for the AI CoE.(2)Temporary or term appointmentsThe Administrator may hire temporary or term employees in accordance with part 316 of title 5, Code of Federal Regulations, or any successor regulation, to serve as AI CoE employees.(3)FellowsThe Administrator may, to the maximum extent practicable, appoint fellows to participate in the AI CoE from nonprofit organizations, think tanks, institutions of higher education, and industry.(4)DetailsWhen appropriate, and to the maximum extent practicable, the Administrator may detail AI CoE employees to agencies on a reimbursable or non-reimbursable basis in accordance with section 3341 of title 5, United States Code.(d)Briefing to CongressThe Administrator shall, on an annual basis, brief the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Oversight and Reform of the House of Representatives on an overview of the activities supported by the AI CoE, which shall include, for the preceding year—(1)a summary of the activity of the AI CoE, including a description of specific projects and acquisitions worked on in partnership with agencies;(2)recommendations on ways in which agencies can continue to support the adoption of artificial intelligence; and(3)any other information determined relevant by the Administrator. (e)SunsetThis section shall cease to be effective on the date that is 10 years after the date of enactment of this Act. 4.Guidance for agency use of artificial intelligence(a)GuidanceNot later than 270 days after the date of enactment of this Act, the Director, in coordination with the Director of the Office of Science and Technology Policy and in consultation with the Administrator and any other relevant agencies and key stakeholders as determined by the Director, shall issue a memorandum to the head of each agency that shall—(1)inform the development of policies regarding Federal acquisition and use by agencies regarding technologies that are empowered or enabled by artificial intelligence;(2)recommend approaches to remove barriers for use by agencies of artificial intelligence technologies in order to promote the innovative application of those technologies while protecting civil liberties, privacy, civil rights, and economic and national security; and(3)identify best practices for identifying, assessing, and mitigating any discriminatory impact or bias on the basis of any classification protected under Federal nondiscrimination laws, or any unintended consequence of the use of artificial intelligence by the Federal Government.(b)Public commentTo help ensure public trust in the applications of artificial intelligence technologies, the Director shall issue a draft version of the memorandum required under subsection (a) for public comment not later than 180 days after date of enactment of this Act.(c)PlansNot later than 180 days after the date on which the Director issues the memorandum required under subsection (a), the head of each agency that uses or anticipates using artificial intelligence shall submit to the Director and post on a publicly available page on the website of the agency a plan to achieve consistency with the memorandum.(d)UpdatesNot later than 2 years after the date on which the Director issues the memorandum required under subsection (a), and every 2 years thereafter for 10 years, the Director shall issue updates to the memorandum. 5.Update of occupational series for artificial intelligence(a)In generalNot later than 1 year after the date of enactment of this Act, and in accordance with chapter 51 of title 5, United States Code, the Director of the Office of Personnel Management shall—(1)identify key skills and competencies needed for positions related to artificial intelligence; (2)establish an occupational series, or update an existing occupational job series, to include positions the primary duties of which relate to artificial intelligence;(3)establish an estimate of the number of Federal employees in positions related to artificial intelligence, by each agency; and(4)using the estimate established in paragraph (3), prepare a 3-year and 10-year forecast of the number of Federal employees in positions related to artificial intelligence that each agency will need to employ.(b)PlanNot later than 120 days after the date of enactment of this Act, the Director of the Office of Personnel Management shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Oversight and Reform of the House of Representatives a comprehensive plan with a timeline to complete requirements described in subsection (a).June 1, 2020Reported with an amendment